Christianson, J.
(concurring specially). I concur fully in an affirmance of the judgment and in the principles of law enunciated in the syllabus in this case, for the following reasons: The application for the insurance policy involved herein expressly provided that “all statements made by the insured shall, in the absence of fraud, be deemed representations, and not warranties.”
The sole defense is predicated upon the proposition that the insured made a false affirmative answer to the following question: “Are you now in good health ? ”
It is of course elementary that a party who asserts fraud has the burden of establishing the same by clear and satisfactory proof. The defendant, therefore, had the burden of proving the false and fraudulent character of the answer of the insured to the question under consideration. It wholly failed to sustain this burden.
The evidence shows that the insured at the time of the medical examination was in the best of health. The evidence further shows that the insured had never been pregnant before. Her mother (who lived with her), and her husband, both testified that they had no hint or suspicion *221that the insured was pregnant at the time she made application for in..surance. No question was propounded to her in the application with respect to pregnancy, and she made no warranty or representation of .any kind with respect thereto. The term “in good health” is a comparative term, and should be held to mean what is ordinarily understood by the term. When the insured was asked whether she was in good health, in the insurance application, it conveyed to her no different meaning than if the question had been submitted to her in an ordinary ■conversation. I do not believe that pregnancy, in case of a female applicant, is a breach of representation or warranty of good health. It ■is quite possible that a female applicant for insurance may be pregnant .and in good health, as that term is ordinarily understood, at the same time. A wholly different situation exists where a female applicant for insurance warrants that she is not pregnant. In that case a false ¡answer will avoid the policy. Satterlee v. Modern Brotherhood, 15 N. D. 92-98, 106 N. W. 561.
Bruce, Oh. J. I concur in the opinion written by Mr. Justice ■Christianson.
*203Note. — On effect of stipulation in application or policy of life insurance that it shall not become binding unless deliver-! to assured while in good health, see notes in 17 L.R.A.(N.S.) 1144; 43 L.R.A.(N.8.) 725; and L.R.A.1916F, 171.
As to effect of honest mistake in answers as to health of insured, warranted by him to be true, see notes in 53 L.R.A. 193, and 15 L.R.A. (N.S.) 1277, from which it appears that, if the premium in fact is not paid, the acknowledgment of payment in the policy, so far as it is a receipt for money, is only prima facie, and the amount can be recovered, but, so far as the acknowledgment is' contractual, it cannot be contradicted so as to invalidate the contract.
*204On when may statement be regarded as representations, although expressly denominated in the policy as warranties, see note in 11 L.R.A.(N.S.) 981.
On duty to notify insurer of facts which develop after submission of application, but before delivery of policy or certificate, see notes in 8 L.R.A.(N.S.) 983; and 39 L.R.A. (N.S.) 951.
On recital of payment of premium in policy of insurance, see note in 70 Am. St. Rep. 597.
On stipulation in life insurance policy as to payment of premium, see note ins 60 Am. Rep. 708.